Title: From George Washington to Samuel Fraunces, 18 August 1783
From: Washington, George
To: Fraunces, Samuel


                        
                            Sir
                            Head Quarters 18th Augt 1783
                        
                        I have received with satisfaction your favor—congratulating me on the happy return of Peace, & the
                            prospects of Returng to our former Walks of Life.
                        I take pleasure in complying with your Request of a Recommendation to the Citizens of America—as I am happy
                            to find, by the Concurrent Testimony of many of our suffering Brethern, & others, that you have invariably through
                            the most trying Times, maintained a constant friendship & Attention to the Cause of our Country & its
                            Independence & Freedom—& this Testimony is also strengthened by my own Observations, so far as I have had
                            Opportunity of knowg your Character personally.
                        I do therefore hereby recommend you to the several Executives & to all the good People of these
                            States, as a warm Friend—& one who has not only suffered in our Cause, who has deserved well of many Individuals,
                            who have experienced the rigors of Captivity in N. York, and therefore One who is deserving the favor & attention
                            of these U. States. I wish you Health & prosperity—with a gratefull Reception with your fellow Citizens And am Sir
                            Your Most hume Srt.

                    